ORDER OF SUSPENSION UPON CONVICTION
SHEPARD, Chief Justice.
The Indiana Supreme Court Disciplinary Commission filed a "Notice of Conviction and Request for Suspension" pursuant to Admission and Discipline Rule 28, § 10(e), as amended May 25, 1998.
This Court, being duly advised, now finds that the Respondent, Michael D. Burton, is an attorney duly admitted to practice law in the State of Indiana, having been so admitted on June 10, 1988. We find further that he was convicted on January 16, 1996 in the Vermillion Cireuit Court, cause number 83CO01-9504-CF-O000018 of two counts, namely, Obstruction of Justice, a Class D Felony. This Court finds further that, pursuant to Admis.Disc.R. 28 § 1l(a) and (b), the Respondent should be suspended from the practice of law in this state pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED that Michael D. Burton is suspended from the practice of law effective thirty (80) days from the date of this order. Pursuant to Ad-mis.Disc.R. 28 § 11(b), the Respondent may, within twenty (20) days from the date of this order, assert in writing any deficiency that establishes why the suspension should not take effect.
The Clerk of this Court is directed to send notice of this Order to the parties and their attorneys by certified or registered mail and to all other entities by regular mail pursuant to Admis.Disc.R. 28(8)(d).
All Justices concur.